DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application and Claims Status
Applicant’s amendment and respond filed on 09/02/2022 are acknowledged and entered.

Claims 1-4 and 7-24 were pending.  In the amendment as filed, applicants have amended claims 2-4.  No claims have been cancelled and/or added.  Therefore, claims 1-4 and 7-24 are currently pending. 

Claims 7-24 are drawn to non-elected species and/or inventions, wherein the election was made without traverse in the reply filed on 01/21/2020 in respond to the restriction and/or species election requirements mailed on 10/23/2019, and thus, these claims remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) and there being no allowable generic claim.

Furthermore, since applicant did not elect the invention of a product (Group II (Claims 16-24)), the nonelected invention is ineligible for a rejoinder as clearly stated in the previous Office actions that were mailed on 04/11/2022 (see para. 6 on pg. 3); 12/08/2021 (see para. 5 on pg. 2); 06/29/2021 (see para. 6 on pg. 3); 10/09/2020 (see para. 5 on pg. 2) ; and 04/17/2020 (see para. 7 on pg. 3).  The requirements for a rejoinder were clearly stated in the previous Office action mailed on 10/23/2019 (see para. 6 bridging pages 4-5).
Status of Claim(s) Objection(s) and /or Rejection(s)
The rejection of claims 1-4 under 35 U.S.C. 112(a) or 35 USC 112 (pre-AIA ), first paragraph (written description)) has been withdrawn in light of applicant’s amendments of claim 1 thereto. 

The rejections of claims 1-4 under 35 U.S.C. 112(b) or 35 USC 112 (pre-AIA ), second paragraph, as being indefinite have been withdrawn in view of applicant’s amendments of claims 1-4 thereto. 

Election/Restrictions
Newly submitted claim 4 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Here, claim 4 is amended to a combination of compounds/active agents, i.e. opipramol and another ‘drug’.  This combination is a nonelected species for a type of composition (see respond filed on 01/21/2020) and correlates with withdrawn claims 7 and 9-15.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 4 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

It is relevant to note that the amendment of claim 4 is applicant attempt to shift to claim another invention after an election is made.  As recognized by MPEP § 819:
The general policy of the Office is that applicants are not permitted to shift to claim another invention after an election is made and an Office action on the merits is made on the elected invention. The applicant cannot, as a matter of right, file a request for continued examination (RCE) on claims that are independent and distinct from the claims previously claimed and examined (i.e., applicant cannot switch inventions by way of an RCE as a matter of right). See MPEP § 706.07(h), subsection VI.(B). When claims are presented which the examiner finds are drawn to an invention other than the one elected, he or she should treat the claims as outlined in MPEP § 821.03.

A restriction requirement (and election thereto) made in a parent application does not carry over to a continuation, CIP, or divisional application. See Bristol-Myers Squibb Co. v. Pharmachemie BV, 361 F.3d 1343, 1348, 70 USPQ2d 1097, 1100 (Fed. Cir. 2004)(An original restriction requirement in an earlier filed application does not carry over to claims of a continuation application in which the examiner does not reinstate or refer to the restriction requirement in the parent application.).

Accordingly, claims 1-3 are under consideration in this Office Action.

New Rejection(s) – Necessitated by Amendment
Claim Objections
Claims 2 and 3 are objected to because of the following informalities: (a) Claim 2 have multiple periods, and (b) Claim 3 is missing a punctuation.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, and all claims depending therefrom, are indefinite for reciting the newly added limitation of ‘a matrix-type transdermal patch’ because one of ordinary skill in the art cannot reasonably determine the metes and bounds.  Here, the term ‘matrix’ is a definite expression, and as a result, the addition of the term ‘type’ to an otherwise definite expression extends the scope of the expression so as to render it indefinite.  See MPEP § 2173.05(b)(III)(E).  Furthermore, although the present specification only once discloses the term ‘matrix-type’ (see para. [00143] on pg. 49), it does not define this term with any specificity such as its structural feature(s), but rather define this term by functional descriptive language of intended results.  From these functional descriptive definitions, one of ordinary skill in the art cannot reasonably envision the type of structural feature(s) for the term ‘matrix-type’ in order to determine the metes and bounds of the claimed transdermal patch.  Therefore, claim 1 and its dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ).

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
Newly amended claim 2 recites the “method of claim 1, wherein the controlled-release phosphoester prodrugs of opipramol are administered within one week before or after a traumatic or stressful event”.  This claimed specific dosing regimens have no clear support in the originally filed specification and/or claims.  The original specification disclosed a generic dosing regimen (see para. [0028] on pg. 8 and para. [0033] on pg. 11):
Para. [0028]: If an individual has experienced such a traumatic event but has not yet exhibited symptoms of ASD or PTSD, the individual can also be treated with the present compounds and/or compositions. Preferably, an individual who has experienced a traumatic event but not yet exhibited symptoms of ASD or PTSD is treated within a week of exposure to such a traumatic event in order to effectively treat ASD and/or PTSD and prevent some or all of the symptomology associated with PTSD from occurring. More preferably, such an individual is treated within 24, 48, or 72 hours of exposure to the trauma, and even more preferably the individual is treated immediately following the event, i.e. within 1-6 hours of exposure to the traumatic event.

Para. [0033]: Administration of the present compounds and compositions can begin immediately following exposure to a traumatic event, preferably within the first week following the traumatic event, and more preferably within the first 24-72 hours. Administration of the compositions and compounds can alternatively begin prior to an anticipated traumatic event (such as impending combat), in order to prevent or reduce the severity of subsequent ASD and/or PTSD. The present compounds and compositions can also be administered following a subject's experience of symptoms of ASD and/or PTSD, such as during either the acute, chronic, or delayed-onset phase. The present invention thus includes the use of the present compounds and/or a pharmaceutical composition comprising such compounds to prevent and/or treat ASD or PTSD.

These disclosures do not support the claimed specific dosing regimen as recited by the newly amended claim 2.  None of the original claims recite the limitation as recited by the newly amended claim 2.  Thus, newly amended claim 2 has no specification and original claim support, and it is considered new matter.
Consequently, claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  If applicants disagree, applicant should present a detailed analysis as to why the claimed subject matter has clear support in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Yacoby-Zeevi et al. (US Patent Application Publication US2018/0140610 A1), Peters et al. (US Patent Application Publication US2004/0242594 A1), and Wiemer et al. (In: Montchamp, J. L. (eds), Phosphorus Chemistry I. Topics in Current Chemistry, vol. 360. Springer, Cham., pp. 115-160).
For claims 1-3, Yacoby-Zeevi et al. claim a transdermal drug composition for the transdermal delivery of opipramol to a patient (refers to instant claimed “matrix-type transdermal patch, a controlled-release pharmaceutical composition” of claim 1) (Claims 1, 5, 16, and 45) and a method of treating a patient having somatoform disorders using the transdermal drug composition (refers to instant claimed method of claim 1) (Claim 53).  The transdermal drug composition comprises a) a plasticizer; b) a penetration enhancer; c) a pressure-sensitive adhesive (PSA); and d. opipramol or a pharmaceutically acceptable salt thereof (Claims 1 and 45).  The type of penetration enhancer include a poloxamer, a polyethylene glycol (PEG), or a polysorbate (refers to instant claimed “matrix-type transdermal patch” of claim 1) (Claim 5).  Yacoby-Zeevi et al. also claim the amount of the opipramol is from about 1 to about 25%, or about 5% to about 20%, or about 7.5% to about 12.5% w/w based on the total weight of the composition (Claim 16).  The method comprises the steps of: a) providing a transdermal delivery device (Claim 45) and a transdermal drug composition (Claim 1); and b) placing an adhesive layer of the device against the skin of the patient, thereby providing an amount of opipramol effective to treat the disorder (refers to instant claimed administering step of claim 1) (Claim 53).  Further, Yacoby-Zeevi et al. disclose the followings: (i) the amount of the opipramol include about 5 mg/day to about 60 mg/day, about 10 mg/day to about 40 mg/day, about 15 mg/day to about 30 mg/day, about 30 mg/day to about 70 mg/day, about 40 mg/day to about 60 mg/day, or from about 0.2 mg/kg/day to about 1.5 mg/kg/day (paras. [0135]-[0136] and [0146]).  (ii) The compositions and devices (e.g. transdermal patches) can provide opipramol at a pre-determined delivery rate to a patient, for example the pre-determined delivery rate is substantially continuous over at least 12 hours (refers to newly added limitation “the controlled-release pharmaceutical composition is delivered by a continuous delivery of at least 12 hours” of claim 3), or over at least 1 day, or over at least 3 days, or over at least 7 days (one week) (para. [0134]). (iii) The type of  somatoform disorders include anxiety, phobias, generalized anxiety disorder, social anxiety disorder, panic disorder, agoraphobia, obsessive-compulsive disorder, post-traumatic stress disorder, bipolar disorder, attention deficit hyperactivity disorder, a sleep disorder, and a cognitive disorder (refers to instant claimed type of disorders of claim 1) (para. [0149]).  (iv) The transdermal drug composition is for the controlled administration of opipramol to a patient (refers to instant claimed “a controlled-release pharmaceutical composition” of claim 1) (paras. [0006]-[0010]).  (v) The terms, "individual," "patient," or "subject" are define to include any mammal, including animals, for example, primates, for example, humans (refers to instant claimed “a human subject” of claim 1), and other animals, for example, dogs, cats, swine, cattle, sheep, rodents, and horses (para. [0047]).
The teachings of Yacoby-Zeevi et al. differ from the presently claimed invention as follows:
While Yacoby-Zeevi do not explicitly disclose that the ester prodrug form of opipramol as recited by instant claims 1-3, Peters et al. claim an ester prodrug form of opipramol (Claims 2-4) and its use to treat depression (Claims 13-16).  Peters et al. also disclose that the ester prodrug can be formulated as a transdermal patch (para. [0106]).  Wiemer et al. disclose that phosphate prodrugs are based on ester linkages, and thus, they’re another type of ester prodrugs (see Table 1 on pg. 120; pg. 121, first full paragraph).  It would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to substitute the opipramol of Yacoby-Zeevi with the ester prodrugs form of Peters et al. and Wiemer et al.  A person of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, because both Peters et al. and Wiemer et al. disclose that the ester prodrugs form are more effective dosing of the active agent/drug that would aid in patient compliance (Peters: para. [0010]; Wiemer: pg. 118, first full paragraph).  Thus, in view of the teachings of Yacoby-Zeevi et al., Peters et al., and Wiemer et al., there would be a reasonable expectation of success to substitute opipramol of Yacoby-Zeevi et al. with the ester prodrugs form of Peters et al. and Wiemer et al. for use in the treatment methodology as taught by Yacoby-Zeevi et al.

While Yacoby-Zeevi et al., Peters et al., and/or Wiemer et al. do not explicitly disclose dosage as recited by instant claim 1, Yacoby-Zeevi et al. disclose that the amount of the opipramol include about 5 mg/day to about 60 mg/day, about 10 mg/day to about 40 mg/day, about 15 mg/day to about 30 mg/day, about 30 mg/day to about 70 mg/day, about 40 mg/day to about 60 mg/day, or from about 0.2 mg/kg/day to about 1.5 mg/kg/day (paras. [0135]-[0136] and [0146]).  Peters et al. disclose that the ester prodrugs dosage ranges are equivalent to 0.1 to 1000 milligrams daily, 10-500 milligrams daily, and especially 30-100 milligrams daily (para. [0122]).  Thus, the dosage as recited by instant claim 1 either overlap or lie inside the ranges disclosed by both Yacoby-Zeevi et al. and Peters et al.  As recognized by MPEP § 2144.05(I):
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").

While Yacoby-Zeevi et al., Peters et al., and/or Wiemer et al. do not explicitly disclose the limitation “phosphoester prodrugs of opipramol with bioavailability and pharmacological efficacy of at least 30-50%” of claim 1, this limitation is the functional limitation of the instant claimed composition that characterize intrinsic properties which naturally flow from carrying out the active method step of administering the instant claimed composition, which is taught by both Yacoby-Zeevi et al. and Peters et al.  As recognized by MPEP § 2112.02(II):
The discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using. In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957). However, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) (Claims 1 and 6, directed to a method of effecting nonaddictive analgesia (pain reduction) in animals, were found to be anticipated by the applied prior art which disclosed the same compounds for effecting analgesia but which was silent as to addiction. The court upheld the rejection and stated that the applicants had merely found a new property of the compound and such a discovery did not constitute a new use. The court went on to reverse the obviousness rejection of claims 2-5 and 7-10 which recited a process of using a new compound. The court relied on evidence showing that the nonaddictive property of the new compound was unexpected.). See also In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966) (The claim was directed to a process of inhibiting light degradation of polypropylene by mixing it with one of a genus of compounds, including nickel dithiocarbamate. A reference taught mixing polypropylene with nickel dithiocarbamate to lower heat degradation. The court held that the claims read on the obvious process of mixing polypropylene with the nickel dithiocarbamate and that the preamble of the claim was merely directed to the result of mixing the two materials. "While the references do not show a specific recognition of that result, its discovery by appellants is tantamount only to finding a property in the old composition." 363 F.2d at 934, 150 USPQ at 628 (emphasis in original)).



While Yacoby-Zeevi et al., Peters et al., and/or Wiemer et al. do not explicitly disclose the dosing regimens as recited by instant claims 2 and 3, these claimed dosing regimens correlates with the diagnosing of the claimed mental disorders as recited by instant claim 1.  However, in the psychiatric art, the concept of pathology of mental disorder is an aprioristic definition, originally based on statistical distribution with an arbitrary decision that is not scientifically driven because there is no laboratory test or biological markers to set the boundary between “normal” and “pathological” symptoms and/or conditions (see The Diagnostic and Statistical Manual of Mental Disorders: DSM-5, 5th ed., Washington, D.C: American Psychiatric Association, 2013; A copy has not been provided because the book is too large and it is publicly accessible at any libraries); Guha, Martin, Reference Reviews, 2014, 28(3), pp. 36-37; Khoury et al., Frontiers in Psychology, June 2014, Volume 5, Article 602, pp. 1-8), and as a result, this correlation does not invoke any type of specificity such as to the mode of administration and/or the result(s) from using opipramol.  Moreover, dosing regimens are result-effective parameter that will affect the pharmacological and pharmacokinetic properties of the drug, and therefore, is well within the optimization of the ordinary practitioner.  Specifically, the determination of an optimal dose is well within the capability of those skilled in the art.  For any compound, the therapeutically effective dose can be estimated initially either in cell culture assays or in animal models, usually rats, rabbits, dogs, or pigs.  The animal model also can be used to determine the appropriate concentration range and route of administration.  Such information can then be used to determine useful doses and routes for administration in humans.  Therapeutic efficacy and toxicity, e.g., ED50 (the dose therapeutically effective in 50% of the population) and LD50 (the dose lethal to 50% of the population), can be determined by standard pharmaceutical procedures in cell cultures or experimental animals.  The dose ratio of toxic to therapeutic effects is the therapeutic index, and it can be expressed as the ratio, LD50 to ED50.  Pharmaceutical compositions which exhibit large therapeutic indices are preferred.  These data obtained from cell culture assays and animal studies is used in formulating a range of dosage for human use.
The dosage contained in such compositions is preferably within a range of circulating concentrations that include the ED50 with little or no toxicity.  The dosage varies within this range depending upon the dosage form employed, sensitivity of the patient, and the route of administration.  The exact dosage will be determined by the practitioner, in light of factors related to the subject that requires treatment.  Dosage and mode of administration are adjusted to provide sufficient levels of the active ingredient or to maintain the desired effect.  Factors which can be taken into account include the severity of the disease state, general health of the subject, age, weight, and gender of the subject, diet, time and frequency of administration, drug combination(s), reaction sensitivities, and tolerance and/or response to therapy.  Long-acting pharmaceutical compositions can be administered once or twice daily every 3 to 4 days, every week, or once every two weeks depending on the half-life and clearance rate of the particular formulation.  Normal dosage amounts can vary depending upon the route of administration.  Guidance as to particular dosages and methods of delivery is provided in the literature and generally available to practitioners in the art.
In view of the above, dosages and regimens are clearly a result-effective parameter that a person of ordinary skill in the art would routinely optimize.  Specifically, it would have been customary for an artisan of ordinary skill to determine the optimal amount of this and other ingredients to add in order to best achieve a desired results.  Accordingly, in the absence of unexpected results, optimization of these parameters is a routine practice, and consequently, would be prima facie obvious, absent factual evidence demonstrating an unexpected benefit of the claimed amount(s) and/or regimen, see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955); and also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Therefore, the combine teachings of Yacoby-Zeevi et al., Peters et al., and Wiemer et al. do render the invention of the instant claims prima facie obvious.

Withdrawn Claims
In regards to withdrawn claim 4, the limitation “are administered within one week after development of symptoms of the trauma and stressor-related disorder” of claim 4 would be rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement (see similar rejection of para. 15 above).

In regards to withdrawn claims 7-15, these claims would be rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends for they all depend on cancelled claim 6.

In regards to withdrawn claims 16-24, these claims would be cancelled for they are directed to an invention non-elected without traverse.  See respond filed on 01/21/2020.  Furthermore, they are ineligible for rejoinder (see para. 5 above).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to My-Chau T. Tran whose telephone number is 571-272-0810.  The examiner can normally be reached on Monday - Friday: 8 am - 4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren, can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MY-CHAU T. TRAN/
Primary Examiner, Art Unit 1629
October 18, 2022